689 S.E.2d 877 (2009)
POWELL
v.
CITY OF NEWTON.
No. 482A09.
Supreme Court of North Carolina.
December 22, 2009.
H. Kent Crowe, Conover, W. Gene Sigmon, for James W. Powell, Jr.
James F. Wood, III, Charlotte, Larry W. Pitts, Newton, for City of Newton.
William P. Pope, Statesville, for Shaver Wood Products, Inc.
Rebecca K. Cheney, for W.K. Dickson, Inc.
The following order has been entered on the motion filed on the 18th of December 2009 by Plaintiff-Appellant for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference this the 22nd of December 2009."
Plaintiff-Appellant shall have up to and including the 8th day of January, 2010 to file and serve his/her brief with this Court.